DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, 9, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the elements of the unit matrix “I” are blurry and therefore it is unclear what the elements are supposed to be.  Further, what appears to be an exponent of the matrix is blurry and therefore it is unclear what the exponent is supposed to be.
Regarding claim 4, “q.sub.k+1” is undefined and therefore it is unclear what the function including “q.sub.k+1” is.
Claim 5 depends on claim 4 and therefore is rejected.

Regarding claim 9, the elements of the unit matrix “I” are blurry and therefore it is unclear what the elements are supposed to be.  Further, what appears to be an exponent of the matrix is blurry and therefore it is unclear what the exponent is supposed to be.
Regarding claim 11, “q.sub.k+1” is undefined and therefore it is unclear what the function including “q.sub.k+1” is.
Claim 12 depends on claim 11 and therefore is rejected.
Regarding claim 13, “R.sub.w2c” and “R.sub.overline(c)2w” are and therefore it is unclear what the function including “R.sub.w2c” and “R.sub.overline(c)2w” is.

Allowable Subject Matter
Claims 1, 3, 7, 8, and 10 are allowed.
Regarding claim 1, no prior art could be located that teaches or fairly suggests simultaneously acquiring a camera coordinate corresponding to the reference point in a portable terminal and an angular velocity value of a gyroscope in the portable terminal in a current state; smoothing a motion of the camera by using an extended Kalman filter; decomposing the smoothed motion, synthesizing a motion of a virtual lens in a free lens mode, and calculating a rotation quantity of the virtual lens; re-projecting an original video according to the rotation quantity of the virtual lens and a rotation matrix by which the camera coordinate is transformed to the world coordinate, to generate a stable video, in combination with the rest of the limitations of the claim.
s 3 and 7 depend on claim 1 and therefore are allowed.
Claim 8 is allowed for similar reasons as claim 1.
Claim 10 depends on claim 8 and therefore is allowed.
Claims 2, 4-6, 9, 11-13 depend on allowed claims 1 and 8 and would be allowed if the 35 USC 112 rejections above were corrected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. No. 20140232818 – directed to motion of the virtual camera is regulated using a Kalman filter and using a hysteresis filter in a process of spherical video generation
U.S. Pub. No. 20200154059 – directed to fusing motion data with positioning data of an optical system tracking and tracking a virtual camera without jitter and using an extended Kalman filter

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697